FOR PUBLICATION
 UNITED STATES COURT OF APPEALS
      FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,             
                Plaintiff-Appellee,        No. 04-10308
               v.                           D.C. No.
                                           CR-03-05111-
JULIO CESAR RUIZ,                             2-AWI
             Defendant-Appellant.
                                      

UNITED STATES OF AMERICA,             
                Plaintiff-Appellee,         No. 04-10311
               v.
                                             D.C. No.
                                          CR-03-05111-AWI
ANGEL ELIAZAR NORIEGA-
VALENZUELA,                                  OPINION
             Defendant-Appellant.
                                      
       Appeal from the United States District Court
          for the Eastern District of California
       Anthony W. Ishii, District Judge, Presiding

                 Argued and Submitted
       October 19, 2005—San Francisco, California

                   Filed August 30, 2006

  Before: Dorothy W. Nelson, Johnnie B. Rawlinson, and
              Carlos T. Bea, Circuit Judges.

               Opinion by Judge Rawlinson




                           10479
10482               UNITED STATES v. RUIZ


                         COUNSEL

Melody M. Walcott, Fresno, California, for appellant Julio
Cesar Ruiz.

John F. Garland, Fresno, California, for appellant Angel Elia-
zar Noriega-Valenzuela.

Kathleen Servatius (briefed) and Kevin Rooney (argued),
Fresno, California, for appellee United States of America.


                         OPINION

RAWLINSON, Circuit Judge:

   Appellants Angel Eliazar Noriega-Valenzuela (Noriega)
and Julio Cesar Ruiz (Ruiz) were convicted by a jury of con-
spiracy to manufacture and distribute methamphetamine
(meth), aiding and abetting, and possession of firearms in fur-
therance of drug trafficking crimes. The judge sentenced
Noriega to a term of 295 months’ imprisonment and Ruiz to
a term of 352 months’ imprisonment.

  On appeal, Noriega argues the following: 1. that the evi-
dence was insufficient to prove possession of firearms in fur-
                        UNITED STATES v. RUIZ                      10483
therance of a drug trafficking crime; 2. that the district court
erred by accepting the drug quantity recommendation in the
presentence investigation report, which was higher than that
found by the jury; and 3. that the sentence imposed by the
district court for Count 1 violated his Sixth Amendment
rights.

   In addition to the issues raised by Noriega, Ruiz argues the
following: 1. that the district court erred by giving a prelimi-
nary jury instruction on reasonable doubt; and 2. that the dis-
trict court erred by assessing a two-level increase for
obstruction of justice.

  Because we conclude that insufficient evidence was intro-
duced at trial to support the firearms possession convictions,
we reverse Appellants’ convictions on those counts and
vacate their sentences.1 We otherwise affirm.

I.       BACKGROUND

  This case originated when agents of the Stanislaus County
Drug Enforcement Agency (SDEA) began surveillance of a
red truck containing two 55-gallon drums of methanol. Meth-
anol is commonly used by meth manufacturers to extract
pseudoephedrine from tablets. At trial, a narcotics officer
described it as the “meth cook’s choice.”

  Agents followed the red truck to a residence on Atlantic
Drive in Modesto, California, owned by Jose Acosta (Acosta).
After a white pickup truck with a camper shell arrived, agents
observed Ruiz, the driver of the white pickup, remove three
     1
    Accordingly, we do not address the sentencing issues raised on appeal.
We only note that reversal of the firearms convictions causes the sentenc-
ing package to become “unbundled.” On remand, the district court must
“put together a new package reflecting its considered judgment as to the
punishment the defendant[s] deserve[ ] for the crimes of which [they are]
still convicted.” United States v. Bennett, 363 F.3d 947, 955 (9th Cir.
2004) (citations omitted).
10484                  UNITED STATES v. RUIZ
empty 5-gallon plastic containers from the back of the white
pickup. Ruiz departed and returned about an hour later.

   Upon his return, agents observed Ruiz remove more empty
5-gallon plastic containers from the white pickup and replace
them with seven 5-gallon containers that appeared to be filled.2
Upon his second departure, agents followed Ruiz to 1045 Bri-
gadoon, the residence of Enrique Diaz (Diaz). SDEA Agent
Steve Hoek “walked a canal” behind Diaz’s house and
smelled alcohol. As a result, agents decided to seek a search
warrant for the house.

   As officers subsequently approached the house from the
front and rear, Agent Hoek saw Ruiz run from behind the
garage, attempt to scale the back fence, dart across the lawn
and scale a neighbor’s fence. Agent Hoek also saw three more
men exit the property.

   Ruiz was located hiding under a truck on a neighboring
property. Noriega was found at a nearby convenience store.
Noriega was sweating, appeared nervous, and had twigs,
sticks and dirt on his clothing. Agents also observed a white
crystalline substance on Noriega’s body and clothing. The
substance tested positive for pseudoephedrine.

   Agents seized a key from Noriega that fit the garage door
of the Brigadoon residence, where the meth was discovered.
Noriega and Ruiz also possessed keys that opened both the
interior and exterior garage doors of the Brigadoon property.
Officer Manuel Corona interviewed the Defendants. Noriega
told Officer Corona that both he and Ruiz had been at the Bri-
gadoon residence and that he was in the garage watching tele-
vision. Officer Corona noticed scratches on Noriega’s arm
and inquired about the injuries. Noriega responded that he had
  2
   Acosta testified that he obtained the methanol for delivery to Ruiz.
Ruiz informed Acosta that Ruiz was going to use the methanol to produce
meth.
                     UNITED STATES v. RUIZ                10485
been pruning trees in the front yard earlier that day. Officer
Corona walked to the area in the yard described by Noriega,
but could not find any freshly cut tree limbs.

   Back at the Brigadoon residence, Agent Bill Pooley discov-
ered one security camera underneath the carport area of the
garage and another near the front door of the house. In the loft
area, he saw two firearms on a couch with no cushions.

   Officer Scott Myers also saw two firearms on a couch in
the loft area. He found two more firearms in the main part of
the house. Several other firearms were located, including in
the stairwell of the house and underneath a sofa cushion in the
garage.

   Found inside the residence were the following items com-
monly used to produce meth: acetone; Coleman fuel; Red
Devil lye; a heating mantle; a 54-liter cooking vessel; gallon-
sized Ziploc bags; a propane tank; and bags of iodine crystals.
In addition, a shoe box containing meth was discovered.

   After transporting the detainees from the Brigadoon resi-
dence to the county jail, Deputy Sheriff Tony Hinostroza
directed Ruiz and another Defendant out of the patrol car. As
Deputy Hinostroza was checking the backseat for contraband,
he heard someone running in the direction of the security
gate. Deputy Hinostroza looked up and observed Ruiz run
toward the security gate and scale the fence. Ruiz was appre-
hended approximately one hour later.

  The government filed an Indictment against various defen-
dants, including Noriega and Ruiz. Noriega and Ruiz were
charged with: Conspiracy to Manufacture and Distribute
Methamphetamine, Aiding and Abetting in violation of 21
U.S.C. §§ 846, 841(a)(1) and (b)(1)(B), and 18 U.S.C. § 2
(Count 1); Possession of Firearms in Furtherance of Drug
Trafficking Crimes in violation of 18 U.S.C. § 924(c)(1)(A)(I)
(Count 2); and Escape from the Custody of the Attorney Gen-
10486                   UNITED STATES v. RUIZ
eral in violation of 18 U.S.C. § 751(a) (Count 33 [sic] —
against Ruiz only).

   Noriega and Ruiz went to trial. During voir dire, the district
court gave preliminary jury instructions. When discussing
“reasonable doubt,” the district court gave the following
instruction to the jury pool:

         [W]hen I say “beyond a reasonable doubt,” the
      Government does not have the burden to prove
      something beyond all possible doubt. Everything in
      life is subject to some doubt, either real or imagi-
      nary.

         When you hear all the evidence and you’re back
      deliberating, and you have some doubt in your mind
      as to whether or not the Government has proven its
      case, you have to think what is it - what is this doubt
      that I have in my mind, and then you have to decide
      whether it is reasonable or not. If it is not reasonable,
      that is, it can be explained away satisfactorily to you,
      then the fact that the Government hasn’t proven
      everything, for example, and I’m not saying it would
      apply in this case at all, but we all hear about DNA.
      DNA is the hot thing in civil and criminal law cases.
      And in this case let’s say, for example, the Govern-
      ment doesn’t present DNA evidence, whatever that
      is. You can’t say, “Well, you know, the Government
      is — I’m satisfied the Government has proven its
      case about witnesses. It brought evidence, it brought
      in documents, et cetera, but they never had any
      DNA. Isn’t that important?” Well, if it isn’t impor-
      tant to the case for your determination, then it’s not
      a reasonable doubt. The fact that the Government
      doesn’t present DNA evidence in every case doesn’t
  3
   The Indictment listed two counts as Count 3. The other Count 3 did not
involve Noriega or Ruiz.
                      UNITED STATES v. RUIZ                 10487
    necessarily mean that there is any reasonable doubt
    as to the guilt or innocence.

   After the prosecution rested, both Noriega and Ruiz made
Rule 29 motions for judgments of acquittal on all counts. The
district court denied both motions as to Counts 1 and 2 and
granted Ruiz’s motion as to Count 3.

  After the parties rested, the district court instructed the jury.
The “reasonable doubt” instruction was taken from the Ninth
Circuit Manual of Model Jury Instructions § 3.5 providing:

       Proof beyond a reasonable doubt is proof that
    leaves you firmly convinced that the defendant is
    guilty. It is not required that the government prove
    guilt beyond all possible doubt.

       A reasonable doubt is a doubt based upon reason
    and common sense and is not based purely on specu-
    lation. It may arise from a careful and impartial con-
    sideration of all the evidence, or from lack of
    evidence.

       If, after a careful and impartial consideration of all
    the evidence, you are not convinced beyond a rea-
    sonable doubt that the defendant is guilty, it is your
    duty to find the defendant not guilty. On the other
    hand, if after a careful and impartial consideration of
    all the evidence, you are convinced beyond a reason-
    able doubt that the defendant is guilty, it is your duty
    to find the defendant guilty.

The district court also gave the following Pinkerton instruc-
tion:

    Each member of the conspiracy is responsible for the
    actions of the other conspirators performed during
    the course and in the furtherance of the conspiracy.
10488               UNITED STATES v. RUIZ
    If one member of a conspiracy commits a crime in
    furtherance of a conspiracy, the other members have
    also, under the law, committed the crime. Before you
    may consider the statements or acts of a coconspira-
    tor, you must first determine whether the acts or
    statements were made during the existence of and in
    furtherance of an unlawful scheme, and whether any
    offense was one which could reasonably have been
    foreseen to be a necessary or natural consequence of
    the unlawful agreement.

      Therefore, you may find the defendant guilty of
    possessing a firearm in furtherance of a drug con-
    spiracy as charged in Count 1 of the Indictment if the
    government has proved each of the following ele-
    ments beyond a reasonable doubt:

    1.   a person committed the crime of conspiring to
         make methamphetamine as alleged in Count 1 of
         the Indictment;

    2.   the person was a member of the conspiracy
         charged in Count 1 of the Indictment;

    3.   the person committed the crime of possessing a
         firearm in “furtherance of a drug trafficking
         crime in furtherance of the conspiracy;

    4.   the defendant was a member of the same con-
         spiracy at the time of the offense charged in
         Count 1 was committed; and

    5.   the offense fell within the scope of the unlawful
         agreement and could reasonably have been fore-
         seen to be a necessary or natural consequence of
         the unlawful agreement.

   Noriega and Ruiz were convicted of conspiracy to manu-
facture and distribute meth and possession of firearms in fur-
                     UNITED STATES v. RUIZ                 10489
therance of drug crimes. The jury found that the quantity of
meth involved was “500 grams or more of a mixture contain-
ing methamphetamine and/or 50 grams of methamphet-
amine.”

   Noriega and Ruiz each requested role adjustment decreases,
which were denied by the district court. The Presentence
Investigation Report (PSR) recommended a base offense level
of 38 for each defendant, predicated upon possession of 8.4
kilograms of actual meth. The report also recommended an
obstruction of justice enhancement for Ruiz, based on his
escape prior to entering the jail. The district court adopted the
recommendations of the PSR and sentenced Noriega and Ruiz
to 295 months’ imprisonment and 352 months’ imprisonment,
respectively. These appeals followed.

II.    DISCUSSION

A.     Preliminary Jury Instruction on Reasonable Doubt

   Ruiz contends that the reasonable doubt preliminary
instruction given during voir dire and the one given at the end
of the case “present conflicting premises for the jury.” Ruiz
adds that the DNA example confused the prospective jurors.

  1.    Standard of Review

   We review the district court’s formulation of jury instruc-
tion for plain error where a party does not object at trial.
United States v. Tirouda, 394 F.3d 683, 688 (9th Cir. 2005).
Under plain error review, we will correct an error “only where
the error (1) is plain, (2) affects substantial rights, and (3)
seriously affects the fairness, integrity or public reputation of
judicial proceedings.” Id. (citation and internal quotation
marks omitted).

  2.    Discussion

   [1] “The Constitution does not require that any particular
form of words be used in advising the jury of the govern-
10490                UNITED STATES v. RUIZ
ment’s burden of proof.” United States v. Artero, 121 F.3d
1256, 1258 (9th Cir. 1997) (citation and alteration omitted).

  After the evidence was presented, the district court gave the
model jury instruction on reasonable doubt. We have held that
giving a similar instruction did not constitute plain error. See
United States v. Nelson, 66 F.3d 1036, 1045 (9th Cir. 1995).

   [2] Both the preliminary instruction and the one given at
the close of evidence focused on the concept that reasonable
doubt does not require proof beyond all possible doubt. The
court expressly informed the jury that the DNA example was
nothing more than an example, and that it was not “saying
[DNA] would apply in this case at all.” There is absolutely no
indication in the record that the jury attempted to apply the
unwritten preliminary instructions rather than the final
instructions, a copy of which was provided to the jury for use
during deliberations. On these facts, it cannot be said that the
reasonable doubt instructions conflicted with each other, or
that “there is a reasonable likelihood that the jury understood
the instructions to allow conviction based on proof insuffi-
cient to meet the requirements of due process.” Ramirez v.
Hatcher, 136 F.3d 1209, 1211 (quoting Victor v. Nebraska,
511 U.S. 1, 6 (1994)) (internal quotation marks omitted). No
error occurred.

B.     Sufficiency of the Evidence on the Firearms Charges

  1.    Standard of Review

   We review de novo the sufficiency of the evidence support-
ing Defendants’ § 924(c) convictions. See United States v.
Mann, 389 F.3d 869, 874 (9th Cir. 2004). In reviewing suffi-
ciency of the evidence claims, we view the evidence in the
light most favorable to the prosecution and determine whether
any rational jury could have found Defendants guilty of each
element of the crime beyond a reasonable doubt. Id. at 878.
                     UNITED STATES v. RUIZ                 10491
  2.   Discussion

   [3] To prove that Defendants violated 18 U.S.C.
§ 924(c)(1)(A), the government had to prove three elements:
(1) that Defendants participated in the conspiracy to manufac-
ture meth; (2) that they possessed one or more firearms; and
(3) that their possession was in furtherance of the conspiracy
to manufacture meth. 18 U.S.C. § 924(c)(1)(A); Mann, 389
F.3d at 879. We have defined possession as having actual or
constructive control over an object. See United States v.
Casterline, 103 F.3d 76, 78-79 (9th Cir. 1996). Possession of
an item includes the ability and intent to exercise control over
that item. United States v. Rodriguez, 761 F.2d 1339, 1341
(9th Cir. 1985).

    The possession requirement is no mere technicality. Rather,
it is a linchpin of the statute. See United States v. Krouse, 370
F.3d 965, 967 (9th Cir. 2004) (citations omitted) (noting that
“the mere presence of a firearm at the scene of drug traffick-
ing is insufficient to support a conviction under section
924(c)(1),” and observing that “[t]he mere presence of a fire-
arm in an area where a criminal act occurs is not a sufficient
basis for imposing this particular mandatory sentence.”)
(quoting United States v. Wahl, 290 F.3d 370, 375 (D.C. Cir.
2002); H.R. Rep. No. 105-344 (1997), 1997 WL 668339, at
*12)) (alteration omitted). “Our constructive possession pre-
cedents have refused to uphold convictions in the absence of
some evidence tying the defendant to the particular contra-
band.” United States v. Barajas-Montiel, 185 F.3d 947, 955-
56 (9th Cir. 1999) (citing as an example United States v.
Reese, 775 F.2d 1066, 1073-74 (9th Cir. 1985) (holding that
the evidence was insufficient to support a conviction for
unlawful possession where Reese shared the house with his
wife.)).

  In this case, firearms were found in the loft area, in the
main part of the residence, in the garage and in the stairwell
of the main part of the residence. The prosecution presented
10492                UNITED STATES v. RUIZ
no fingerprint evidence linking either Defendant to the fire-
arms. See Barajas-Montiel, 185 F.3d at 956 (recognizing the
absence of fingerprints as indicating a lack of possession). In
addition, no witnesses linked the firearms to either Defendant.
Unlike in Krouse, 370 F.3d at 966, where the weapons were
located inside Krouse’s home, the residence in this case
belonged to neither Noriega nor Ruiz. Similarly, in Mann,
firearms were found in one of the defendants’ vehicle. See
Mann, 389 F.3d at 879.

   [4] Although a “co-conspirator is vicariously liable for rea-
sonably foreseeable substantive crimes committed by a co-
conspirator in furtherance of the conspiracy,” United States v.
Fonseca-Caro, 114 F.3d 906, 907 (9th Cir. 1997) (citation
omitted), that vicarious liability is predicated upon proof that
someone among the co-conspirators committed the substan-
tive crime at issue. See id. at 908 (explaining that one of the
co-conspirators testified that he carried the gun in question).
This case involved no similar testimony or evidence connect-
ing even one of the co-conspirators to any of the firearms at
the scene.

   [5] The government urges us to conclude that “somebody
in that laboratory must have possessed the firearms.” How-
ever, we cannot leap to that conclusion absent proof of pos-
session of the firearms by at least one of the co-conspirators.
None of the conspirators pled guilty to possession of the fire-
arms; no one testified to possessing the firearms or seeing
someone else in possession of them; and no fingerprint evi-
dence was introduced linking any of the conspirators to the
firearms. In short, the government failed to meet its burden of
proving possession, an essential element of a § 924(c) charge.
See Mann, 389 F.3d at 879 (setting forth the elements of a
§ 924(c) charge); see also United States v. Winslow, 962 F.2d
845, 852 (9th Cir. 1992) (noting that the government must
prove the elements of charged offenses).

   The most that can be said in favor of a finding of posses-
sion of the firearms is that Diaz, one of the co-conspirators,
                     UNITED STATES v. RUIZ                 10493
resided on the premises where the drugs were found, and that
Noriega and Ruiz both had access to the residence. However,
access to the premises does not equate to possession. See
United States v. Cazares, 121 F.3d 1241, 1245 (9th Cir. 1997)
(holding that the government failed to prove constructive pos-
session where defendant occupied residence with several
other people) (citing Reese, 775 F.2d at 1073); see also
United States v. Frushon, 10 F.3d 663, 665 (9th Cir. 1993)
(noting that circuit case law still holds that joint occupancy of
a home is not enough to show possession of contraband.).

   In determining whether the guilty verdict is sustainable, we
are required to evaluate the sufficiency of the evidence. The
evidence in this case did not attribute possession of any of the
firearms to any of the conspirators. Although Diaz pled guilty
to conspiracy to manufacturing meth, he did not admit to pos-
session of any of the firearms or attribute possession to any
of his co-conspirators. Even construing the evidence in the
light most favorable to the government, we remain uncon-
vinced that a reasonable juror could have found beyond a rea-
sonable doubt that the Defendants possessed any of the
firearms found during the search.

   We are not persuaded otherwise by United States v. Ramos,
147 F.3d 281 (3d Cir. 1998) — the case relied upon by the
government — because that case does not present analogous
facts. In Ramos, 147 F.3d at 283, two witnesses linked Anto-
nio Ramos (“Tony”) to the firearms discovered in the apart-
ment to which only Ramos and one of his identified co-
conspirators had access. In contrast, there was no evidence in
this case regarding a finite number of identified individuals
who had access to the subject premises.

   At Ramos’s trial, one witness testified that “Tony” had
actually shown her a handgun on one occasion when she vis-
ited the apartment. Id. A second witness testified that when he
went to the apartment to purchase drugs, “a large caliber sil-
ver handgun and a sawed-off shotgun [were] lying on the
10494                UNITED STATES v. RUIZ
table.” Id. (parentheses omitted). The same witness testified
that he observed “Tony” actually “pick up a gun.” Id. Nothing
even close to similar testimony was presented in this case to
link any individual to the discovered firearms.

   [6] In view of the mandatory nature of the sentence
imposed for a violation of § 924(c); our precedent holding
that the mere presence of weapons cannot support a convic-
tion under § 924(c); and the government’s obligation to prove
the elements of possession, the argument that “somebody
must have possessed the weapons because they were there” is
insufficient evidence of control or intent to control the weap-
ons by one or more identified individuals. See United States
v. Terry, 911 F.2d 272, 278 (9th Cir. 1990) (explaining that
“[i]n the more difficult situation where the premises are
shared by more than one person,” we have found constructive
possession where “a party has knowledge of the weapon and
both the power and the intention to exercise dominion and
control over it.”). The government has not cited to, and we are
unaware of the existence of, any case affirming a finding of
constructive possession where not one individual has been
positively linked to the weapons. Accordingly, we conclude
that there was insufficient evidence to support the firearms
convictions, and the district court erred in denying Defen-
dants’ Rule 29 motions as to that count of the Indictment
(Count 2).

C.   Conclusion

   The district court did not err in giving the jury instructions
on reasonable doubt. However, the evidence was insufficient
to support the convictions under § 924(c) beyond a reasonable
doubt, because the government failed to establish that the
Defendants possessed the firearms in furtherance of the con-
spiracy.

   [7] Accordingly, the convictions for conspiracy to manu-
facture and distribute methamphetamine are AFFIRMED, and
                   UNITED STATES v. RUIZ              10495
the convictions for possession of firearms in furtherance of
drug trafficking crimes are REVERSED. The sentences
imposed are VACATED and this case is REMANDED for
resentencing.

 AFFIRMED in part, REVERSED in part and
REMANDED for Resentencing.